Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 1 of 16



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


  ELIZABETH BORISKIN,
  individually and on behalf of all
  others similarly situated,                                       CLASS ACTION

             Plaintiff,                                            JURY TRIAL DEMANDED

  v.

  ONE WORLD TELECOM LLC D/B/A
  NO PIN,

        Defendant.
  __________________________________/

                                      CLASS ACTION COMPLAINT

             Plaintiff Elizabeth Boriskin brings this class action against Defendant One World Telecom

  LLC d/b/a NO PIN (“Defendant”) and alleges as follows upon personal knowledge as to herself

  and her own acts and experiences, and, as to all other matters, upon information and belief,

  including investigation conducted by her attorneys.

                                        NATURE OF THE ACTION

             1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willful violations of the TCPA.

             2.      Defendant “sells and distributes [] international long-distance products through [its]

  nationwide and international network.” 1

             3.      Defendant engages in unsolicited telemarketing directed towards prospective customers

  with no regard for consumers’ privacy rights.

             4.      Defendant’s telemarketing consists of sending text messages to consumers


  1
      https://nopin.us/main.php

                                                       1
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 2 of 16



  soliciting them to purchase Defendant’s goods and services.

          5.      Upon information and belief, Defendant caused thousands of unsolicited text messages

  to be sent to the cellular telephones of Plaintiff and Class Members, causing them injuries, including

  invasion of their privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

          6.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

  Plaintiff also seeks statutory damages on behalf of herself and Class Members, as defined below, and

  any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                      JURISDICTION AND VENUE

          7.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

  which will result in at least one Class member belonging to a different state than Defendant. Plaintiff

  seeks up to $1,500.00 in damages for each call in violation of the TCPA, which, when aggregated among

  a proposed class numbering in the tens of thousands, or more, exceeds the $5,000,000.00 threshold for

  federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

          8.      Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant is deemed to reside in any judicial district

  in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

  its services within this district thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

  information and belief, Defendant has sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here.

                                                  PARTIES



                                                         2
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 3 of 16



             9.    Plaintiff is a natural person who, at all times relevant to this action, was a resident of

  Palm Beach County, Florida.

             10.   Defendant is a Florida corporation with its principal address at 2620 SW 27th Avenue,

  Miami, FL 33133. Defendant directs, markets, and provides business activities throughout the State of

  Florida.

                                                 THE TCPA

             11.   The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

  227(b)(1)(A).

             12.   The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

  that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

  sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

             13.   The TCPA exists to prevent communications like the ones described within this

  Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

             14.   In an action under the TCPA, a plaintiff must show only that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

             15.   The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether



                                                       3
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 4 of 16



  they pay in advance or after the minutes are used.

          16.     In 2012, the FCC issued an order further restricting automated telemarketing calls,

  requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of Rules

  & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb.

  15, 2012) (emphasis supplied).

          17.     To obtain express written consent for telemarketing calls, a defendant must establish

  that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

  disclosure’ of the consequences of providing the requested consent….and [the plaintiff] having received

  this information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

  designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

  1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

          18.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

  initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

  investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

  communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

  communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          19.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

  good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

  Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

          20.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

  transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

  820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)); In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003



                                                       4
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 5 of 16



  WL 21517853, at *49).

            21.   The FCC has explained that calls motivated in part by the intent to sell property, goods,

  or services are considered telemarketing under the TCPA.           See In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

  This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

  services during the call or in the future. Id.

            22.   In other words, offers “that are part of an overall marketing campaign to sell

  property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

  (2003).

            23.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

  obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

  the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

  “for non-telemarketing and non-advertising calls”).

            24.   As recently held by the United States Court of Appeals for the Ninth Circuit:

  “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

  the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

  additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., 847 F.3d

  1037, 1043 (9th Cir. 2017) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis in

  original)).

                                                   FACTS

            25.   On or about January 25, 2019, Defendant caused the following automated text messages

  to be transmitted to Plaintiff’s cellular telephone number ending in 1992 (“1992 Number”):



                                                     5
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 6 of 16




         26.     Defendant’s text message constitutes telemarketing and advertising because they

  promote Defendant’s business, goods and services.

         27.     Specifically, Defendant markets and promotes a discount of “30% FREE this weekend”

  when “$30 or more” is spent and Defendant provides the promo-code “30012519” to facilitate the

  discount.

         28.     The text message also asks Plaintiff to visit its website “nopin.us”, a website in which

  Defendant’s     goods     and     services     are     also     marketed      as    shown       below:




                                                    6
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 7 of 16




                                                                                                     2

            29.    Plaintiff received the subject text message within this judicial district and, therefore,

  Defendant’s violation of the TCPA occurred within this district.

            30.    Upon information and belief, Defendant caused similar text messages to be sent to

  individuals residing within this judicial district.

            31.    At no point in time did Plaintiff provide Defendant with her express consent to be

  contacted by text messages using an ATDS.

            32.    Plaintiff is the sole user of the 1992 Number.



  2
      www.nopin.us/main.php

                                                        7
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 8 of 16



          33.      The number used by Defendant (501-651-0061) is known as a “long code,” a standard

  10-digit code that enables Defendant to send SMS text messages en masse, while deceiving recipients

  into believing that the message was personalized and sent from a telephone number operated by

  an individual.

          34.      Long codes work as follows: Private companies known as SMS gateway providers have

  contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS gateway

  providers send and receive SMS traffic to and from the mobile phone networks' SMS centers, which

  are responsible for relaying those messages to the intended mobile phone. This allows for the

  transmission of a large number of SMS messages to and from a long code.

          35.      Upon information and belief, the number (501-651-0061) that transmitted the text

  messages is operated by or on behalf of Defendant.

          36.      The impersonal and generic nature of Defendant’s text message, demonstrates that

  Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No. 1:14-

  cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions,

  combined with the generic, impersonal nature of the text message advertisements and the use of a short

  code, support an inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice

  Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to infer

  text messages were sent using ATDS; use of a short code and volume of mass messaging alleged would

  be impractical without use of an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D.

  Cal. 2010) (finding it "plausible" that defendants used an ATDS where messages were advertisements

  written in an impersonal manner and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d

  1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013

  WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be impracticable



                                                     8
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 9 of 16



  without use of an ATDS)).

          37.     To send the text messages, Defendant used a messaging platform (the “Platform”) that

  permitted Defendant to transmit thousands of automated text messages without any human

  involvement.

          38.     The Platform has the capacity to store telephone numbers, which capacity was in fact

  utilized by Defendant.

          39.     The Platform has the capacity to generate sequential numbers, which capacity was in

  fact utilized by Defendant.

          40.     The Platform has the capacity to dial numbers in sequential order, which capacity was

  in fact utilized by Defendant.

          41.     The Platform has the capacity to dial numbers from a list of numbers, which capacity

  was in fact utilized by Defendant.

          42.     The Platform has the capacity to dial numbers without human intervention, which

  capacity was in fact utilized by Defendant.

          43.     The Platform has the capacity to schedule the time and date for future transmission of

  text messages, which occurs without any human involvement.

          44.     Additionally, the Platform has an auto-reply function that results in the transmission of

  text messages to individual’s cellular telephones automatically from the system, and with no human

  intervention, in response to a keyword (e.g. “STOP”) being sent by a consumer. This auto-reply function

  was shown on or about January 25, 2019 when Plaintiff wrote back “Stop” as shown below:




                                                     9
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 10 of 16




         45.     To transmit the text messages at issue, the Platform automatically executed the

  following steps:

                     (1) The Platform retrieved each telephone number from the list of numbers

                        uploaded by Defendant in the sequential order the numbers were listed by

                        Defendant;

                     (2) The Platform then generated each number in the sequential order listed by

                        Defendant and combined each number with the content of Defendant’s

                        message to create “packets” consisting of one telephone number and the

                        message content;

                     (3) Each packet was then transmitted in the sequential order listed by Defendant to

                        an SMS aggregator, which acts an intermediary between the Platform, mobile

                        carriers (e.g. AT&T), and consumers.

                     (4) Upon receipt of each packet, the SMS aggregator transmitted each packet –

                        automatically and with no human intervention – to the respective mobile carrier

                        for the telephone number, again in the sequential order listed by




                                                  10
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 11 of 16



                           Defendant. Each mobile carrier then sent the message to its customer’s mobile

                           telephone.

          46.     The above execution of these instructions occurred seamlessly, with no human

  intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting thousands of

  text messages following the above steps in minutes, if not less.

          47.     Further, the Platform “throttles” the transmission of the text messages depending on

  feedback it receives from the mobile carrier networks. In other words, the platform controls how

  quickly messages are transmitted depending on network congestion. The platform performs this

  throttling function automatically and does not allow a human to control the function.

          48.     The following graphic summarizes the above steps and demonstrates that the dialing of

  the text messages at issue was done by the Platform automatically and without any human intervention:




          49.     Defendant’s unsolicited text message caused Plaintiff actual harm, including invasion

  of her privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

  text messages also inconvenienced Plaintiff and caused disruption to her daily life.

                                          CLASS ALLEGATIONS

                PROPOSED CLASS

          50.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

  herself and all others similarly situated.


                                                     11
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 12 of 16



         51.      Plaintiff brings this case on behalf of the below defined Class:

                      All persons within the United States who, within the four
                      years prior to the filing of this Complaint, were sent a text
                      message using the same type of equipment used to text
                      message Plaintiff, from Defendant or anyone on
                      Defendant’s behalf, to said person’s cellular telephone
                      number.

         52.      Defendant and its employees or agents are excluded from the Class. Plaintiff does not

  know the number of members in the Class but believes the Class members number in the several

  thousands, if not more.

            NUMEROSITY

         53.      Upon information and belief, Defendant has placed automated calls to cellular telephone

  numbers belonging to thousands of consumers throughout the United States without their prior express

  consent. The members of the Class, therefore, are believed to be so numerous that joinder of all

  members is impracticable.

         54.      The exact number and identities of the Class members are unknown at this time and can

  be ascertained only through discovery. Identification of the Class members is a matter capable of

  ministerial determination from Defendants’ call records.

               COMMON QUESTIONS OF LAW AND FACT

         55.      There are numerous questions of law and fact common to the Class which predominate

  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are:

                      (1) Whether Defendant made non-emergency calls to Plaintiff and Class members’

                            cellular telephones using an ATDS;

                      (2) Whether Defendant can meet their burden of showing that they obtained prior

                            express written consent to make such calls;


                                                     12
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 13 of 16



                       (3) Whether Defendant’s conduct was knowing and willful;

                       (4) Whether Defendant is liable for damages, and the amount of such damages; and

                       (5) Whether Defendant should be enjoined from such conduct in the future.

          56.     The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendants routinely transmits text messages to telephone numbers assigned to cellular

  telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

  being efficiently adjudicated and administered in this case.

                TYPICALITY

          57.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

                PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          58.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

                SUPERIORITY

          59.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

  lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

  and, even if every member of the Class could afford individual litigation, the court system would be

  unduly burdened by individual litigation of such cases.



                                                      13
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 14 of 16



            60.   The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                              COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
                               (On Behalf of Plaintiff and the Class)

            61.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            62.   It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

            63.   The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”)

  as “equipment which has the capacity – (A) to store or produce telephone numbers to be called,

  using a random or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

            64.   Defendant – or third parties directed by Defendant – used equipment having the

  capacity to store telephone numbers, using a random or sequential generator, and to dial such

  numbers and/or to dial numbers from a list automatically, without human intervention, to make

  non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

  Class.

            65.   These calls were made without regard to whether Defendant had first obtained

  express permission from the called party to make such calls. In fact, Defendant did not have prior



                                                     14
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 15 of 16



  express consent to call the cell phones of Plaintiff and the other members of the putative Class

  when its calls were made.

         66.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

  telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

  and the other members of the putative Class without their prior express consent.

         67.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls.

         WHEREFORE, Plaintiff Elizabeth Boriskin, on behalf of herself and the other members

  of the Class, prays for the following relief:

         a.      A declaration that Defendant’s practices described herein violate the Telephone

  Consumer Protection Act, 47 U.S.C. § 227;

         b.      A declaration that Defendant’s violations of the Telephone Consumer Protection

  Act, 47 U.S.C. § 227, were willful and knowing;

         c.      An injunction prohibiting Defendant from using an automatic telephone dialing

  system to call and text message telephone numbers assigned to cellular telephones without the

  prior express consent of the called party;

         d.      An award of actual, statutory damages, and/or trebled statutory damages; and

         e.      Such further and other relief the Court deems reasonable and just.

                                           JURY DEMAND

           Plaintiff and Class Members hereby demand a trial by jury.

                              DOCUMENT PRESERVATION DEMAND



                                                  15
Case 9:19-cv-81063-RLR Document 1 Entered on FLSD Docket 07/26/2019 Page 16 of 16



          Plaintiff demands that Defendant take affirmative steps to preserve all records, lists, electronic

  databases or other itemization of telephone numbers associated with Defendants and the communication

  or transmittal of the text messages as alleged herein.

  Date: July 25, 2019.

                                                                   Respectfully submitted,

                                                                   HIRALDO P.A.

                                                                   /s/ Manuel S. Hiraldo
                                                                   Manuel S. Hiraldo, Esq.
                                                                   Florida Bar No. 030380
                                                                   401 E. Las Olas Boulevard
                                                                   Suite 1400
                                                                   Ft. Lauderdale, Florida 33301
                                                                   Email: mhiraldo@hiraldolaw.com
                                                                   Telephone: 954.400.4713

                                                                   EISENBAND LAW, P.A.
                                                                   515 E. Las Olas Boulevard, Suite 120
                                                                   Ft. Lauderdale, Florida 33301
                                                                   Michael Eisenband
                                                                   Florida Bar No. 94235
                                                                   Email:
                                                                   MEisenband@Eisenbandlaw.com
                                                                   Telephone: 954.533.4092


                                                                   Counsel for Plaintiff and the Class




                                                     16
